United States Court of Appeals
                                                                          Fifth Circuit
                                                                       F I L E D
                     UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT                         August 8, 2003

                                                                   Charles R. Fulbruge III
                                                                           Clerk
                                  02-30900



  GREGORY DAVID WOOD; MICHAEL FORREST WOOD; VICTORIA RUTH WOOD,

                                                    Plaintiffs-Appellants,

                                   VERSUS

       HARTFORD LIFE INSURANCE COMPANY; FEDERAL INSURANCE CO;
      CITICORP CREDIT SERVICES INC, Successor in interest to
                   Universal Card Service Corp.,

                                                     Defendants-Appellees.




             Appeal from the United States District Court
                 For the Eastern District of Louisiana
                              (01-CV-3167)



Before DAVIS, SMITH, and DUHÉ, Circuit Judges.

PER CURIAM:1

      This   suit   is   a   dispute   over   entitlement   to    travel     life

insurance proceeds brought by the children of the decedent, Electa

Wood.   Mrs. Wood traveled to Florida by air and charged her plane

ticket to her Citicorp MasterCard.        She died as a result of an auto

accident which occurred while she was being driven by a friend in

his car from her hotel to the airport to board her return flight.


  1
     Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
On cross motions for summary judgment, the district court held that

there were no issues of material fact that:

     1) The Hartford policy did not provide coverage because Wood

was riding in a private passenger vehicle, not in a “Common Carrier

or hotel or airport shuttle” as required by the Hartford policy.

     2) The Federal policy had terminated according to its own

terms before the accident.

     3) Citicorp provided the coverage it promised to provide to

its cardholders.

     We have examined the record and carefully considered the

briefs and oral argument of all counsel and find no error in the

district court’s resolution of the case. Accordingly, the judgment

of the district court granting summary judgment to the Defendants

is

     AFFIRMED.




                                2